DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/15/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single method in the reply filed on 11/15/2022 is also acknowledged.  
The elected species read upon claims 10-15.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 recites “[t]he use of a composition according to claim 1, for the preparation of a medicament for the disinfection of tissues”.  
As discussed in the Requirement for Restriction, “[u]se claims are non-statutory subject matter because they embrace or overlap more than one statutory class of invention” (Page 2).  Furthermore, the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claims 11-14 are drawn to “[t]he composition” of claim 10 which, as discussed above, is drawn to “[t]he use of a composition… for the preparation of a medicament for the disinfection of tissues”.  As such, claims 11-14 similarly embrace or overlap more than one statutory class of invention.
Accordingly, claims 10-15 are rejected.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “[t]he use of a composition according to claim 1, for the preparation of a medicament for the disinfection of tissues”.  
However, since claim 10 does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 11-13 are rejected as indefinite for largely the same reason.  Although the claims do not recite “[t]he use of a composition”, they depend from claim 10 and further limit the tissues for disinfection, but do not set forth any steps involved in the method/process.   
Claims 14-15 depend from claims 13 and 14, respectively, “wherein the use comprises topically applying the antiseptic composition to an eye of a patient” (claim 14), “prior to, during, and/or after a surgical procedure” (claim 15).  Although claims 14-15 comprise the step of topically applying the antiseptic composition, they are nevertheless indefinite because they fail to clarify the metes and the bounds of claim 10.  Claim 10, as limited by claims 14-15 would read: topically applying an antiseptic composition for disinfecting tissues, wherein the composition comprises sodium chlorite, for the preparation of a medicament for the disinfection of tissues – which is still unclear.
Claims 11-15 are further indefinite in that they depend from claim 10 drawn to “[t]he use of a composition” but are instead drawn to “[t]he composition”.
In view of all of the foregoing, claims 10-15 are rejected as indefinite.  
The claims have not been further examined (see In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611